    Case 4:18-cv-00134-RAS-CAN Document 18 Filed 03/23/21 Page 1 of 1 PageID #: 2576




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


      JACKY SCOTT GARRETT, #01945349                   §
                                                       §
      VS.                                              § CIVIL ACTION NO. 4:18cv134
                                                       §
      DIRECTOR, TDCJ-CID                               §


                                          ORDER OF DISMISSAL

             The above-entitled and numbered civil action was referred to United States Magistrate Judge

      Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

      proposed findings of fact and recommendations for the disposition of such action, has been presented

      for consideration. The Magistrate Judge recommended the petition for writ of habeas corpus be

      dismissed with prejudice. Petitioner, with the assistance of counsel, filed objections.

             After reviewing the Report and Recommendation and conducting a de novo review of

      Petitioner’s objections, the court concludes the findings and conclusions of the Magistrate Judge are

      correct, and adopts the same as the findings and conclusions of the court.
.
             Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

      case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

      ORDERED all motions by either party not previously ruled on are hereby DENIED.

            SIGNED this 23rd day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
